       Case 1:20-cv-03100-SMJ    ECF No. 34    filed 04/15/21   PageID.341 Page 1 of 3




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Apr 15, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     STEPHANIE WOODCOCK,                        No. 1:20-cv-03100-SMJ
5
                              Plaintiff,
6                                               ORDER GRANTING
                 v.                             DEFENDANTS’ MOTION TO
7                                               DISMISS PLAINTIFF’S
     ETHICON, INC., and JOHNSON AND             COMPLAINT
8    JOHNSON,

9                             Defendants.

10

11         Before the Court, without oral argument, is Defendants’ Motion to Dismiss

12   Plaintiff’s First Amended Complaint, ECF No. 28. Defendants argue this Court

13   should follow its decision in Hernandez v. Johnson & Johnson, No. 4:20-cv-05136-

14   SMJ, 2021 WL 320612 (E.D. Wash. Jan. 8, 2021) and Butler v. Johnson & Johnson,

15   No. 4:20-cv-05137-SMJ, ECF No. 25 (E.D. Wash. Mar. 25, 2021)—as the First

16   Amended Complaint in this case is practically identical to the complaints dismissed

17   in these two analogous cases. See generally ECF Nos. 28, 31. This Court agrees.

18         Having reviewed the pleadings and file in this matter, as well as the relevant

19   case law and this Court’s decision in Hernandez and Butler, the Court finds the

20   complaints in Hernandez and Butler practically indistinguishable from the First


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT – 1
          Case 1:20-cv-03100-SMJ   ECF No. 34   filed 04/15/21   PageID.342 Page 2 of 3




1    Amended Complaint at issue here. Accordingly, this Court dismisses the Plaintiff’s

2    First Amended Complaint for the same reasons already set forth in Hernandez and

3    adopted in Butler. Like Hernandez, Plaintiff’s WPLA claim fails to plausibly state

4    a claim upon which relief can be granted. See Hernandez, 2021 WL 320612, at *2–

5    5. Although Plaintiff’s WCPA claim states a claim under the Twombly and Iqbal

6    standard, it fails to satisfy the heightened pleading standard under Federal Rule of

7    Civil Procedure 9(b). See id. at *5–6. Despite these deficiencies, Plaintiff may save

8    her First Amended Complaint through further amendment and thus the Court grants

9    Plaintiff an opportunity to amend their operative complaint. See id. at *6–7.

10           Accordingly, IT IS HEREBY ORDERED:

11           1.    Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint,

12                 ECF No. 28, is GRANTED.

13           2.    Plaintiff’s First Amended Complaint, ECF No. 26, is DISMISSED

14                 WITHOUT PREJUDICE.

15           3.    Plaintiff may file a second amended complaint by no later than 30

16                 days from the date of this Order.

17                 A.    If Plaintiff does not file an amended complaint by that date, the

18                       Court will instruct the Clerk’s Office to enter judgment

19                       dismissing this action without prejudice and closing the file.

20   //


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT – 2
       Case 1:20-cv-03100-SMJ     ECF No. 34   filed 04/15/21   PageID.343 Page 3 of 3




1                 B.    If Plaintiff files an amended complaint, Defendants shall file a

2                       responsive pleading in accordance with the Federal and Local

3                       Civil Rules.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 15th day of April 2021.

7
                        __________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
     COMPLAINT – 3
